Citation Nr: 0335353	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  94-28 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral knee 
disabilities, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for bilateral elbow 
disabilities, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for chest disability, 
characterized by chest pain, to include as due to an 
undiagnosed illness.  

5.  Entitlement to service connection for bilateral shoulder 
disabilities, to include as due to an undiagnosed illness.  

6.  Entitlement to an initial rating in excess of 10 percent 
for residuals of septorhinoplasties.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from May 1971 to August 1991.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO&IC) in 
Philadelphia, Pennsylvania.  The veteran testified before the 
undersigned at a hearing that was held at the RO&IC in March 
1998.  The Board remanded the case to the RO&IC in September 
1998, and it is now before the Board for further appellate 
consideration.  

In the September 1998 remand, the Board requested that the 
RO&IC consider the issue of whether a timely substantive 
appeal was filed pertaining to the issue of entitlement to 
service connection for arthritis of the right shoulder and at 
the same time listed entitlement to service connection for 
arthritis of the right shoulder on the title page of the 
remand.  It was not until its August 2003 supplemental 
statement of the case (SSOC) that the RO&IC considered the 
matter of timeliness, and the Board notes that the forwarding 
letter for the SSOC did not properly explain to the veteran 
the action required of him to perfect an appeal on the 
timeliness issue.  Further, the RO&IC erred in using a SSOC 
to announce its decision on this issue, as it had not been 
addressed in a SOC.  38 C.F.R. § 19.31 (2003).  In any event, 
in the interest of judicial economy, rather than remand the 
matter for issuance of proper notice of the decision by the 
RO&IC with attendant information to the veteran as to his 
appellate rights, the Board waives the requirement for the 
filing of a substantive appeal as to the issue of entitlement 
to service connection for arthritis of the right shoulder.  

In this regard, the Board notes that in its July 1995 
statement of the case (SOC) the RO&IC said that its decision 
was that service connection for degenerative arthritis of the 
right shoulder was not established.  Immediately thereafter 
the RO&IC said, "[a]rthritis of the right shoulder was not 
noted in service and was noted to a compensable degree within 
one year of discharge from service."  In the Board's view, 
while obviously a typographical error since the claim was 
denied, such a statement could confound the reader in view of 
the recitation in the same SOC of the law allowing service 
connection for arthritis if present to a degree of 10 percent 
within a year after service.  The Board also notes that the 
veteran was pursuing a number of issues including joint pain 
due to undiagnosed illness.  The record provides a basis to 
find good cause for failure to file a timely substantive 
appeal in response to the SOC, and the Board therefore waives 
the filing of a substantive appeal as to the issue of 
entitlement to service connection for arthritis of the right 
shoulder.  See Gonzalez-Morales v. Principi, 16 Vet. App. 
556, 557 (2003) citing Rowell v. Principi, 4 Vet. App. 9, 17 
(1993) (lack of timely filed substantive appeal does not 
deprive Board of jurisdiction over appeal initiated by timely 
notice of disagreement); see also Beyrle v. Brown, 9 Vet. 
App. 24, 28 (1996) (by proceeding to review claims where 
there was no evidence of the veteran having filed any 
document to perfect an appeal after a SOC or SSOC was issued, 
the Board waived the filing of the substantive appeal).  

As a further procedural matter, the Board notes that in its 
August 2003 SSOC the RO&IC listed and readjudicated the issue 
of entitlement to service connection for arthritis of the 
right shoulder, including as due to an undiagnosed illness.  
It is the opinion of the Board that, in view of the veteran's 
assertions and the development undertaken, the issue is more 
appropriately framed as entitlement to service connection for 
bilateral shoulder disabilities, to include as due to an 
undiagnosed illness, and this is as the Board has presented 
it on the title page.  

The Board notes that in a March 2003 rating decision the 
RO&IC denied service connection for undiagnosed 
polyarthralgias of the shoulders, knees and elbows, 
bilaterally, which it said were claimed as shoulder and chest 
disorders due to an undiagnosed illness.  In addition, it 
included the issue of service connection for swelling and 
aching joints due to an undiagnosed illness in a statement of 
the case dated in April 2003.  It is the opinion of the Board 
that these matters are in fact part of the issues currently 
in appellate status and will be considered as such.  They are 
encompassed by the issues listed in the RO&IC's August 2003 
SSOC.  In the forwarding letter to the SSOC, the RO&IC told 
veteran that he had a period of 60 days to comment and that a 
response from him was optional.  The RO&IC stated that if it 
did not receive additional information from him within 60 
days it would send his records to the Board for its decision, 
which it did.  

This appeal is REMANDED to the RO&IC via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part


REMAND

By way of background, the Board notes that at the time of its 
March 1998 hearing, the issues certified to the Board were 
entitlement to service connection for bilateral elbow 
disabilities, bilateral knee disabilities, a chest disability 
and hearing loss together with the issue of entitlement to an 
initial rating greater than 10 percent for post-operative 
residuals of a septorhinoplasty.  At the hearing, the veteran 
made clear that as to the service connection claims he was 
arguing that other than hearing loss, his claimed 
disabilities, including shoulder and chest disabilities, 
could be due to an undiagnosed illness associated with his 
service in Southwest Asia during the Persian Gulf War.  In 
September 1998, the Board remanded the case to the RO&IC for 
additional development.  

Thereafter, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106- 475, 114 Stat. 2096 (2000) (codified in pertinent 
part at 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002)).  The 
new legislation eliminated the concept of a well-grounded 
claim and redefined the obligations of VA with respect to its 
duty to provide notice and assistance with respect to 
veterans' claims.  There is an enhanced VA duty to notify a 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Further, VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See 38 C.F.R. § 3.159 (2003).  

In a letter dated in May 2002, the RO&IC told the veteran it 
was currently working on his appeal concerning entitlement to 
service connection for bilateral knee disorders, bilateral 
elbow disorders, arthritis of the right shoulder, chest 
disorder, characterized by chest pain, bilateral hearing loss 
and entitlement to an increased rating for postoperative 
residuals of a septorhinoplasty.  The RO&IC said that the 
purpose of the letter was to notify the veteran about his 
rights in the VA claims process.  The RO&IC proceeded to 
discuss what evidence must show to establish service 
connection and requested that the veteran submit or identify 
evidence in support of his claims.  The RO&IC stated that VA 
would make reasonable efforts to obtain evidence the veteran 
identified and told the veteran it was still his 
responsibility to support his claim with appropriate 
evidence.  The RO&IC requested that the veteran send 
information describing additional evidence or the evidence 
itself by June 5, 2002 (within 30 days) and said that if it 
did not receive the information or evidence within that time, 
it would decide his claim based only on the evidence it had 
received and any VA examinations or medical opinions.  In 
September 2002, the RO resent the same letter to the veteran 
at a different address and requested that he read the letter 
and respond within 30 days.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit drew a conclusion similar to the one reached 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case, the record reflects 
that by telling the veteran he had 30 days to respond to the 
May 2002 letter and 30 days to respond after the letter was 
resent in September 2002, the veteran was not properly 
notified of the time limit for the submission of additional 
evidence and information pertaining to his claims.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO&IC must 
take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

With respect to all service connection claims, the Board 
notes that in December 1991 the veteran reported to the RO&IC 
that he had received medical treatment, including treatment 
for swollen joints, while he was in Southwest Asia during the 
Persian Gulf War.  He stated that those medical records were 
not sent to Germany where he was stationed after his 
Southwest Asia deployment and that he had been unable to get 
those records.  There is no indication in the claims file 
that VA has made any specific attempt to obtain those service 
medical records for the veteran.  Review of the record 
indicates that they may cover the period from approximately 
December 1990 to May 1991, and the RO&IC should attempt to 
obtain them.  

In addition to contentions pertaining to disabilities due to 
an undiagnosed illness, the veteran contends that his various 
joint complaints, including the knees, elbows and shoulders 
are the result of traumatic and strenuous activities in 
service such as his more than 200 parachute jumps, including 
jumps with a 100-pound pack, and experiences in rappelling 
during mountain training.  The Board notes that currently 
available service medical records include complaints 
involving the veteran's knees and elbows, while the veteran's 
claim and his hearing testimony indicate that the has had 
continuing joint pain since service.  In addition, the Board 
notes that records of a September 1992 VA rheumatology clinic 
visit appear to be incomplete.  The Board also notes that a 
March 1993 VA bone scan included blood pool images that 
demonstrated very intense uptake projecting over the right 
acromioclavicular joint, which the physician said might 
indicate a post-traumatic or degenerative etiology.  In 
addition the physician said that a small intense focus of 
uptake at the insertion site of the right subscapularis 
muscle (lesser tuberosity of the humeral head) might 
represent a musculotendinous traumatic site.  The Board 
further notes that a November 2002 VA outpatient record entry 
indicates that in October 2002 the veteran underwent an MRI 
concerning a possible rotator cuff tear and that the 
impression was tendonitis versus partial surface tear of the 
supraspinatus tendon, subacromial subdeltoid bursitis and 
small joint effusion.  The November 2002 record entry does 
not indicate which shoulder was being evaluated.  The Board 
also notes that at a February 2003 examination the veteran 
complained of pain in the shoulders, knees and elbows as well 
as some intermittent chest pain, and the examination results 
were stated to be undiagnosed polyarthralgias with no 
evidence of fatigue or incoordination.  Further, in a July 
2003 addendum following a June 2003 examination where the 
veteran complained of knee pain, the physician said there 
were no imaging studies of the knees available.  He went on 
to say that his diagnosis was chronic knee pain - cause 
unknown.  

In view of the foregoing, the Board will request that the 
RO&IC attempt to obtain the additional VA medical records 
that may be relevant to the veteran's claims.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is 
made).  It is the Board's opinion that additional physical 
examination, with appropriate tests and imaging studies, 
should be undertaken to determine the nature of any 
disabilities of the shoulders, elbows knees and chest, and if 
present, whether they are diagnosable or manifestation of an 
undiagnosed illness.  A medical opinion as to the 
relationship of any diagnosed disability to service or any 
incident of service should also be obtained.  

As to the hearing loss claim, the Board notes that an April 
2002 VA listing of past outpatient visits includes audiology 
clinic visits on June 6, 1994, and June 20, 1994.  Reports of 
any such visits should be obtained and associated with the 
claims file, if possible.  See Bell, 2 Vet. App. at 612-13.  
In addition, it is the opinion of the Board that the veteran 
should be provided a current audiology examination with 
opinion concerning whether the veteran currently has a 
hearing loss disability for VA purposes and its relationship, 
if any, to service, including noise exposure in service.  

As to the matter of rating for residuals of 
septorhinoplasties, it is unclear to the Board whether those 
residuals include vasomotor rhinitis and sinusitis, which 
were noted from time to time in the veteran's service medical 
records and have also been shown in treatment records since 
service.  Both during and since service, the veteran has 
complained of nasal congestion.  In particular, the Board 
notes that the veteran's most recent septorhinoplasty, which 
was done by VA in November 1991, included an inferior 
turbinectomy.  The record also indicates that the veteran 
underwent a left maxillary antrotomy in May 1994.  The record 
does not, however, include VA treatment records dated in May 
1994, nor does the record indicate whether the May 1994 
procedure was performed at a VA medical facility or 
elsewhere.  On his VA Form 9, received at the RO&IC in July 
1994, in conjunction with his substantive appeal as to the 
rating issue, the veteran stated his nasal problems included 
sinusitis and a cyst in his sinus.  Available VA treatment 
records indicate that an October 1994 magnetic resonance 
imaging (MRI) study reportedly showed left maxillary sinus 
and sphenoid sinus disease.  Further, in November 1994 
computerized tomography (CT) identified status post left 
maxillary antrotomy and resection of the left middle 
turbinate and left maxillary and left sphenoid sinus disease.  
Outpatient records show that in late November 1994 the 
veteran reported he was still having problems with his 
sinuses and that he continued to complain of sinus problems 
into 2003.  It is the judgment of the Board that the 
veteran's statements and the available medical records raise 
the issue of service connection for sinus disability to 
include as secondary to the veteran's service-connected 
status post septorhinoplasties.  

Whether service connection may be granted for sinusitis could 
affect the issue of the proper rating for postoperative 
residuals of septorhinoplasties.  The United States Court of 
Appeals for Veterans Claims has stated that where a decision 
on one issue would have a "significant impact" upon 
another, and that impact in turn could render any review of 
the decision on the other claim meaningless and a waste of 
appellate resources, the two claims are inextricably 
intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Since the issue of entitlement to service connection 
for sinusitis could affect the outcome of the claim for a 
rating in excess of 10 percent for postoperative residuals of 
septorhinoplasties, they must be considered as inextricably 
intertwined.  The RO&IC must address the inextricably 
intertwined issue of service connection for sinusitis on a 
direct or secondary basis, to include consideration of 
whether any current sinusitis was caused or chronically 
worsened by the veteran's service-connected postoperative 
residuals of septorhinoplasties.  The action to be taken 
includes providing appropriate notice in accordance with VCAA 
and if the service connection claim is denied, the veteran 
must be advised of his appellate rights and the action 
necessary to perfect his appeal. 

Accordingly, the case is REMANDED to the RO&IC for the 
following actions:  

1.  The RO&IC must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied.  This action includes the 
inextricably intertwined issue of service 
connection for sinusitis on a direct or 
secondary basis, to include consideration 
of whether any current sinusitis was 
caused or chronically worsened by the 
veteran's service-connected postoperative 
residuals of septorhinoplasties.  In 
particular, the veteran should be advised 
of the evidence needed to substantiate 
his claims as well as his obligation and 
VA's obligation in obtaining that 
evidence.  

2.  The RO&IC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 Fed. Cir. (2003) as well as 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) and any other applicable legal 
precedent.  

3.  The RO&IC should take appropriate 
action to obtain service medical records 
for the veteran from December 1990 to May 
1991, the period during which he served 
in Southwest Asia during the Persian Gulf 
War.  All actions to obtain those records 
should be documented fully by the RO&IC.  
If these records cannot be obtained this 
should also be noted in the file. 

4.  The RO&IC should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment of all health care providers, 
VA and non-VA, from which he has received 
treatment or evaluation for hearing loss, 
knee disabilities, elbow disabilities, 
shoulder disabilities, chest disability, 
postoperative residuals of his 
septorhinoplasties or sinusitis at any 
time since service.  The RO&IC should 
specifically request that the veteran 
identify the medical facility at which he 
underwent the left maxillary antrotomy in 
May 1994.  With authorization from the 
veteran, the RO&IC should obtain and 
associate with the claims file evidence 
identified by the veteran that has not 
been secured previously, including any 
outpatient records and/or hospital 
summaries pertaining to the May 1994 left 
maxillary antrotomy.  In any event, the 
RO&IC should obtain and associate with 
the claims file the complete VA 
outpatient record entry (both sides of 
the sheet) dated in September 1992 from 
the rheumatology clinic at the VA medical 
center (VAMC) in Philadelphia, 
Pennsylvania.  In addition, the RO&IC 
should obtain records of the veteran's VA 
audiology clinic visits on June 6, 1994 
and June 20, 1994, as well as the report 
of an MRI of the shoulder(s) performed in 
October 2002.  Also, the RO&IC should 
obtain and associate with the claims file 
all VA treatment records and reports of 
any imaging studies dated from November 
2002 to the present.  RO&IC actions to 
obtain the evidence should be documented 
in the claims file.  

5.  Thereafter, the RO&IC should arrange 
for a VA audiology examination to 
determine the nature and etiology of the 
veteran's bilateral hearing loss.  If, 
for either ear or both ears:  the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 
Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the 
Maryland CNC Test are less than 94 
percent, the examiner should proceed to 
review the record, including 
consideration of the veteran's 
assignments in service, which he has 
stated include exposure to noise from 
artillery fire, including in combat 
during the Persian Gulf War, the examiner 
should provide an opinion, with complete 
rationale, was to whether it is at least 
as likely as not that any current 
bilateral hearing loss is causally 
related to noise exposure in service.  
The claims file must be provided to the 
examiner for review in connection with 
the examination and that it was available 
should be noted in the examination 
report.  

6.  The RO&IC should arrange for a VA 
physical examination of the veteran to 
determine the nature and etiology of any 
current bilateral knee, elbow, shoulder 
or chest disabilities.  All indicated 
studies should be performed, including 
appropriate imaging studies.  As to each 
diagnosed disability, including arthritis 
of the right shoulder if found, the 
examiner, upon review of examination 
results and review of the record, 
including service medical records, should 
provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that the disability is 
causally related to service or any 
incident of service such as the trauma of 
repeated parachute jumps or rappelling 
procedures associated with mountain 
training.  In addition, if there are 
symptoms, abnormal physical findings, or 
abnormal laboratory test results that 
have not been determined to be part of a 
known clinical diagnosis, the examiner 
should follow the Guidelines for 
Disability Examinations in Gulf War 
Veterans found in the VA Clinician's 
Guide and arrange for further appropriate 
examinations to address these findings.  
The examiner should provide the 
examiner(s) performing the Gulf War 
examinations with all examination reports 
and test results should specify the 
symptoms, abnormal physical findings, and 
abnormal laboratory test results that 
have not been attributed to a known 
clinical diagnosis.  The examiner(s) 
performing the Gulf War examinations 
should be requested to determine which of 
these, if any, can be attributed in this 
veteran to a known clinical diagnosis and 
which, if any, cannot be attributed in 
this veteran to a known clinical 
diagnosis.  After the Gulf War 
examinations have been completed, and all 
laboratory test results received, the 
examiner should make a final report 
providing a list of diagnosed conditions, 
with the requested opinions pertaining to 
etiology.  The examiner should separately 
list all symptoms, abnormal physical 
findings, and abnormal laboratory test 
results that cannot be attributed to a 
known clinical diagnosis.  The claims 
file must be provided to the examiner for 
review in connection with the examination 
and that it was available should be noted 
in the examination report.  

7.  In addition, the RO&IC should arrange 
for examination of the veteran by an ear, 
nose and throat specialist to identify 
the nature and extent of the 
postoperative residuals of the veteran's 
septorhinoplasties, including the 
presence of nasal obstruction, if any.  
The examiner should state whether 
rhinitis is a residual of 
septorhinoplasties.  All indicated 
studies should be performed.  The 
examiner should also determine the nature 
and extent of any sinusitis.  After 
examination of the veteran and review of 
the veteran's medical records, the 
examiner should provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that any 
current sinusitis is causally related to 
the service or any incident of service.  
The examiner should also provide an 
opinion, again with complete rationale, 
as to whether it is at least as likely as 
not that the veteran's septorhinoplasties 
or postoperative residuals thereof caused 
or chronically worsened any current 
sinusitis.  The claims file must be 
provided to the examiner for review in 
connection with the examination and that 
it was available should be noted in the 
examination report.  

8.  Then, after undertaking any 
additional development, including 
conducting any other medical examinations 
deemed warranted, and in light of the 
additional evidence obtained pursuant to 
the requested development, the RO&IC 
should adjudicate entitlement to service 
connection for sinusitis, to include as 
secondary to residuals of the veteran's 
septorhinoplasties.  In addition, the 
RO&IC should readjudicate entitlement to 
an initial rating in excess of 10 percent 
for residuals of septorhinoplasties, 
entitlement service connection for 
bilateral hearing loss, entitlement to 
service connection for bilateral knee 
disabilities, to include as due to an 
undiagnosed illness, service connection 
for bilateral elbow disabilities, to 
include as due to an undiagnosed illness, 
service connection for bilateral shoulder 
disabilities, to include as due to an 
undiagnosed illness and entitlement to 
service connection for chest disability, 
characterized by chest pain, to include 
as due to an undiagnosed illness.  

9.  If the claims of entitlement to an 
initial rating in excess of 10 percent 
for residuals of septorhinoplasties, 
entitlement service connection for 
bilateral hearing loss, entitlement to 
service connection for bilateral knee 
disabilities, to include as due to an 
undiagnosed illness, service connection 
for bilateral elbow disabilities, to 
include as due to an undiagnosed illness, 
service connection for bilateral shoulder 
disabilities, to include as due to an 
undiagnosed illness and entitlement to 
service connection for chest disability, 
characterized by chest pain, to include 
as due to an undiagnosed illness, are not 
granted to the satisfaction of the 
veteran, the RO&IC should issue a SSOC as 
to those issues.  The veteran and his 
representative should be provided an 
appropriate opportunity to respond.  

10.  If service connection for sinusitis 
is not granted, and the veteran provides 
a timely notice of disagreement with that 
decision, the RO&IC should issue a SOC 
that addresses all evidence considered by 
the RO&IC and informs him of the 
pertinent laws and regulations.  The 
veteran should be advised of the 
procedures and time limits for filing 
timely substantive appeal.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified by the RO&IC.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO&IC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




